DETAILED ACTION
Claims 1-10 and 26-35 are pending in the present application. A preliminary amendment was filed 27 October 2021. Claims 11-25 and 36-51 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. The examiner notes however that non-patent literature document citation numbers 7, 12, 16, 35 and 44 were crossed through because of improper or incomplete citation. Citation number 7 did not include number of pages. Citation numbers 12, 16 and 35 did not include a publication date. Citation number 44 stated the document included 11 pages; however only 1 page appeared in the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 26-35 of U.S. Patent No. 11,074,269 B2 Ezick et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same functioning as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

17/370,072
1. A method for configuring memory of a computing system for extraction of latent information from data comprising a first dataset represented in a first index space, the method comprising: obtaining a plurality of components comprising a set of components of the first dataset, wherein each component in the plurality of components comprises a plurality of scores associated with a second index space that is different from the first index space, wherein a respective label is associated with each index in the second index space; allocating in the memory, for at least one component of the plurality of components, a block of memory that is designated as a vector and has a size at least equal to a total number of labels corresponding to non-zero scores in the at least one component; for each component of the plurality of components, storing in the respective vector, scores corresponding to a plurality of labels associated with the second index space, wherein a common label sequence is used for storing the scores in each vector; generating a plurality of documents, wherein each document corresponds to a respective component and is obtained by applying a transform function to the vector corresponding to that component; and analyzing the plurality of documents using a processor adapted to perform natural language processing (NLP), wherein analysis from the NLP is expressed using one or more labels associated with the second index space, thereby describing latent information contained in the data.
2. The method of claim 1, wherein size of the second index space is less than size of the first index space.
3. The method of claim 1, wherein: the data comprises a second dataset represented in the first index space; and obtaining the plurality of components comprises obtaining a set of components of the second dataset.
4. The method of claim 1, wherein: the plurality of components are obtained by classifying the first dataset into a number of classes; and size of the second index space is equal to the number of classes.
5. The method of claim 4, wherein the classification is performed using a processor configured as an artificial neural network.
6. The method of claim 1, further comprising: prior to the allocating step, scaling one or more labels in the second index space, thereby modifying the second index space, wherein the scaling comprises either compression or expansion of the one or more labels; and if the scaling comprises compression, aggregating one or more scores corresponding to the one or more scaled labels or, otherwise, dividing the one or more scores over expanded labels.
7. The method of claim 1, wherein: the first dataset comprises a first tensor having N modes, wherein N≥3; index range of the k-th mode is I.sub.k, wherein I.sub.k≥1; size of the first index space is Π.sub.k=0.sup.N−1I.sub.k; and the labels are associated with indices of modes of the first tensor.
8. The method of claim 7, wherein: the set of components of the first tensor is generated using one or more decompositions of the first tensor, at least one of the one or more decompositions comprising a CANDECOMP/PARAFAC (CP) decomposition or a Tucker decomposition; and size of the second index space is Σ.sub.k=0.sup.N−1I.sub.k.
9. The method of claim 8, wherein a total number of components that forms the set of components of the first tensor is either specified for at least one of the one or more decompositions or is selected automatically by at least one of the one or more decompositions.
10. The method of claim 7, wherein: the set of components of the first tensor is generated using a plurality of tensor decompositions; and each decomposition provides a subset of components in the set of components.
26. A system for configuring memory used for extraction of latent information from data comprising a first dataset represented in a first index space, the system comprising: a first processor; a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to: obtain a plurality of components comprising a set of components of the first dataset, wherein each component in the plurality of components comprises a plurality of scores associated with a second index space that is different from the first index space, wherein a respective label is associated with each index in the second index space; allocate in the memory module, for at least one component of the plurality of components, a block of memory that is designated as a vector and has a size at least equal to a total number of labels corresponding to non-zero scores in the at least one component; store in the respective vector for each component of the plurality of components, scores corresponding to a plurality of labels associated with the second index space, wherein a common label sequence is used for storing the scores in each vector; and generate a plurality of documents, wherein each document corresponds to a respective component and is obtained by applying a transform function to the vector corresponding to that component.
27. The system of claim 26, wherein size of the second index space is less than size of the first index space.
28. The system of claim 26, wherein: the data comprises a second dataset represented in the first index space; and to obtain the plurality of components, the instructions program the processing unit to obtain a set of components of the second dataset.
29. The system of claim 26, wherein: the plurality of components are obtained by classifying the first dataset into a number of classes; and size of the second index space is equal to the number of classes.
30. The system of claim 29, wherein: the processing unit comprises an artificial neural network processor adapted to perform the classification; or the instructions configure a part of the processing unit as an artificial neural network to perform the classification.
31. The system of claim 26, wherein the instructions program the processing unit to: prior to performing the allocate operation, scale one or more labels in the second index space, thereby modifying the second index space, wherein the scaling comprises either compression or expansion of the one or more labels; and if the scaling comprises compression, aggregate one or more scores corresponding to the one or more scaled labels or, otherwise, divide the one or more scores over expanded labels.
32. The system of claim 26, wherein: the first dataset comprises a first tensor having N modes, wherein N≥3; index range of the k-th mode is I.sub.k, wherein I.sub.k≥1; size of the first index space is Π.sub.k=0.sup.N−1I.sub.k; and the labels are associated with indices of modes of the first tensor.
33. The system of claim 32, wherein: the set of components of the first tensor is generated using one or more decompositions of the first tensor, at least one of the one or more decompositions comprising a CANDECOMP/PARAFAC (CP) decomposition or a Tucker decomposition; and size of the second index space is Σ.sub.k=0.sup.N−1I.sub.k.
34. The system of claim 33, wherein a total number of components that forms the set of components of the first tensor is either specified for at least one of the one or more decompositions or is selected automatically by at least one of the one or more decompositions.
35. The system of claim 32, wherein: the set of components of the first tensor is generated using a plurality of tensor decompositions; and each decomposition provides a subset of components in the set of components.

US Patent 11,074,269 B2
1. A method for configuring memory of a computing system for extraction of latent information from data comprising a first dataset represented in a first index space, the method comprising: obtaining a plurality of components comprising a set of components of the first dataset, wherein each component in the plurality of components comprises a plurality of scores associated with a second index space that is different from the first index space, wherein a respective label is associated with each index in the second index space; associating with at least one component of the plurality of components a vector having a size at least equal to a total number of labels corresponding to non-zero scores in the at least one component, and allocating in the memory a block of memory for the vector; for each component of the plurality of components, storing in the respective associated vector, scores corresponding to a plurality of labels associated with the second index space, wherein a common label sequence is used for storing the scores in each vector; generating a plurality of documents, wherein each document corresponds to a respective component and is obtained by applying a transform function to the vector corresponding to that component; and analyzing the plurality of documents using a processor adapted to perform natural language processing (NLP), wherein analysis from the NLP is expressed using one or more labels associated with the second index space, thereby describing latent information contained in the data.
2. The method of claim 1, wherein size of the second index space is less than size of the first index space.
3. The method of claim 1, wherein: the data comprises a second dataset represented in the first index space; and obtaining the plurality of components comprises obtaining a set of components of the second dataset.
4. The method of claim 1, wherein: the plurality of components are obtained by classifying the first dataset into a number of classes; and size of the second index space is equal to the number of classes.
5. The method of claim 4, wherein the classification is performed using a processor configured as an artificial neural network.
6. The method of claim 1, further comprising: prior to the allocating step, scaling one or more labels in the second index space, thereby modifying the second index space, wherein the scaling comprises either compression or expansion of the one or more labels; and if the scaling comprises compression, aggregating one or more scores corresponding to the one or more scaled labels or, otherwise, dividing the one or more scores over expanded labels.
7. The method of claim 1, wherein: the first dataset comprises a first tensor having N modes, wherein N ≥3; index range of the k-th mode is I.sub.k, wherein I.sub.k≥1; size of the first index space is Π.sub.k=0.sup.N-1I.sub.k; and the labels are associated with indices of modes of the first tensor.
8. The method of claim 7, wherein: the set of components of the first tensor is generated using one or more decompositions of the first tensor, at least one of the one or more decompositions comprising a CANDECOMP/PARAFAC (CP) decomposition or a Tucker decomposition; and size of the second index space is Σ.sub.k=0.sup.N-1I.sub.k.
9. The method of claim 8, wherein a total number of components that forms the set of components of the first tensor is either specified for at least one of the one or more decompositions or is selected automatically by at least one of the one or more decompositions.
10. The method of claim 7, wherein: the set of components of the first tensor is generated using a plurality of tensor decompositions; and each decomposition provides a subset of components in the set of components.
26. A system for configuring memory used for extraction of latent information from data comprising a first dataset represented in a first index space, the system comprising: a first processor; a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to: obtain a plurality of components comprising a set of components of the first dataset, wherein each component in the plurality of components comprises a plurality of scores associated with a second index space that is different from the first index space, wherein a respective label is associated with each index in the second index space; associate with at least one component of the plurality of components a vector having a size at least equal to a total number of labels corresponding to non-zero scores in the at least one component, and allocate in the memory a block of memory for the vector; store in the respective associated vector for each component of the plurality of components, scores corresponding to a plurality of labels associated with the second index space, wherein a common label sequence is used for storing the scores in each vector; and generate a plurality of documents, wherein each document corresponds to a respective component and is obtained by applying a transform function to the vector corresponding to that component.
27. The system of claim 26, wherein size of the second index space is less than size of the first index space.
28. The system of claim 26, wherein: the data comprises a second dataset represented in the first index space; and to obtain the plurality of components, the instructions program the processing unit to obtain a set of components of the second dataset.
29. The system of claim 26, wherein: the plurality of components are obtained by classifying the first dataset into a number of classes; and size of the second index space is equal to the number of classes.
30. The system of claim 29, wherein: the processing unit comprises an artificial neural network processor adapted to perform the classification; or the instructions configure a part of the processing unit as an artificial neural network to perform the classification.
31. The system of claim 26, wherein the instructions program the processing unit to: prior to performing the allocate operation, scale one or more labels in the second index space, thereby modifying the second index space, wherein the scaling comprises either compression or expansion of the one or more labels; and if the scaling comprises compression, aggregate one or more scores corresponding to the one or more scaled labels or, otherwise, divide the one or more scores over expanded labels.
32. The system of claim 26, wherein: the first dataset comprises a first tensor having N modes, wherein N ≥3; index range of the k-th mode is I.sub.k, wherein I.sub.k≥1; size of the first index space is Π.sub.k=0.sup.N-1I.sub.k; and the labels are associated with indices of modes of the first tensor.
33. The system of claim 32, wherein: the set of components of the first tensor is generated using one or more decompositions of the first tensor, at least one of the one or more decompositions comprising a CANDECOMP/PARAFAC (CP) decomposition or a Tucker decomposition; and size of the second index space is Σ.sub.k=0.sup.N-1I.sub.k.
34. The system of claim 33, wherein a total number of components that forms the set of components of the first tensor is either specified for at least one of the one or more decompositions or is selected automatically by at least one of the one or more decompositions.
35. The system of claim 32, wherein: the set of components of the first tensor is generated using a plurality of tensor decompositions; and each decomposition provides a subset of components in the set of components.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169